Title: Thomas Jefferson to John Vaughan, 1 March 1815
From: Jefferson, Thomas
To: Vaughan, John


          Dear Sir

Monticello
Mar. 1.
15.
          On the
destruction of the Capitol and library at
Washington, I offered to
Congress my library to replace that which
they had lost. it was peculiarly a library for American statesmen, and, in that
way, a collection invaluable to the
US. the divisions
of Classics, Politics, Law, Geography & history, and American history and
geography especially, constituted it’s principal mass. having been for 40.
years myself abstracted by other duties from the Mathematical and Physical
sciences, I had added little in those classes to my early stock.
Congress has accepted the offer, and I
have now to reprocure for myself very many of the books yielded to them. I must
do this chiefly by importations from
Paris and
London, at each of which places of course I must
make deposits of money, perhaps of 500.D. at
each the first year. at the latter place this will be at the disposal of my
antient friend and class-mate,
James Maury, our Consul at
Liverpool. but at
Paris I have no correspondent in the mercantile or
banking way. does
mr Girard retain connections of business there,
and would he
consent
to be the medium for my little concerns? or can you advise me to
any other? I should also have to ask the favor of you to procure me bills to
the amount of what I shall remit you when my catalogue & funds shall be
ready. the readiest remittance to you would be in Treasury bills of the
emission under the
law of
Mar. 4. 14. which are payable in one year from their date with
5⅔ p.c. interest, this being the medium I am to
recieve for my books. will this sell at par, or at what price, with you? if
below par, I must defer my proceedings until a concourse of vessels and of
demand at our market for tobacco and flour will enable me to sell mine to
advantage, which will probably not be till May. I must place with you at the
same time some additional funds to answer
of the purchase of such
books as I may get in
Philadelphia. will you be so good as to advise me of
the price of such stock, and of bills on
London,
Liverpool or
Paris for my government? I believe this application
to you is in the regular line of your business, altho’ I am not certainly
informed as to that. if so, consider it as made from a preference of your
agency to that of any other; if not, indulge it on the ground of friendship,
& to one who would otherwise be at a loss from whom to ask such
information. I salute you with friendship and
respect.
          Th: Jefferson
        